GATES, P. J.
Plaintiff obtained a judgment against defendants Citizens’ State Bank and E. G. Peterson on June 23, 1923, in the circuit court of Beadle county in the sum of $5,348.44. On Aug. 14, 1924, the sheriff of Marshall county, pursuant to an execution issued from Beadle county, made a purported levy upon a steel safe or vault and its contents in the place of business of the said bank at Newark, Marshall county, together with the furniture, fixtures, and equipment of said bank. On thé part of defendants it is claimed that the bank closed its doors and ceased to transact business on July 8, 1924, and that the superintendent of banks has been in possession of the assets of the bank since July 20, 1924. It is undisputed that he has been in such possession since August 20, 1924.
Upon motion of plaintiff, the circuit court of Beadle county issued an order requiring defendants and the superintendent of banks to show cause why. they should not disclose and deliver to the sheriff of Marshall county the property contained in said steel safe or vault. Upon the return day the defendants and the superintendent of banks objected to the jurisdiction of the court, which was overruled, and filed affidavits in rebuttal. The circuit court of Beadle.county made an order granting plaintiff the relief prayed for, and from' that order defendants and the superintendent of banks have appealed.
The town of Newark, in which defendant bank was located, is situated in Marshall county, in the Fifth judicial circuit, while Beadle county is in the Ninth judicial circuit. Pursuant to our decisions in Hanson v. Sogn, 50 S. D. 44, 208 N. W. 228, and Dockstader v. Hirning, 50 S. D. —, 209 N. W. 542, the circuit court of Beadle county was without jurisdiction of the affairs of the failed bank.
The order appealed from is vacated and set aside, without prejudice to the right of plaintiff to apply for relief in the proper forum.
DIELON, J., not sitting.